DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Huawei, R2-1808381, provided by NPL dated 4/19/21, 3 pages) in view of D2 (ERICSSON, R1-1809414, provided by NPL dated 4/19/21, 3 pages).
For claim 1, D1 discloses a baseband processor of a User Equipment (UE), configured to: 
decode a message from a base station, the message corresponding to a unicast message or to a broadcast message and being received through a radio interface, the message further including reference time information (Section 2, such as “Proposal 1: It is proposed to agree on both broadcast and unicast solutions, i.e. SIB and dedicated RRC message can be used to transmit time reference information. … the network may send such time reference information to UE”, page 2) and 
determine a reference time from the reference time information, (Section 2, such as “Proposal 4: It is proposed that if the UE successfully received a SFN#X that related to the time reference information, the UE shall consider X as the latest frame number that prior to the frame number of carrying the received DL RRC message”, page 3).
D1 does not specifically state but D2, in the same field of endeavor of wireless communication with regard to time refence, discloses that the reference time to be used by higher layers of the UE (Section 2, such as Section 2.1, 1st para “on the one hand for “low-latency audio streaming for live performance”, the synchronization requirement for a given UE with respect to a time reference can be as low as 0.25 µs (see [1 Section 5.8.2]), and on the other hand for “The use cases for which a UE needs to be provided with time reference information can have diverse requirements (e.g. see [1]). For example, high data rate video streaming / professional video production”, the synchronization requirement just needs to be smaller than 1 ms”, suggesting higher layer (such as application layer) uses time reference information for different purposes). OOSA would have been motivated to apply the known technique of D2 by using the time reference information by D1 to yield predictable results, such as “low-latency audio streaming for live performance” (1st para of Section 2.1) according to MPEP 2143 (D).
Therefore, it would have been obvious to OOSA before the effective filing date of the application to combine D1 and D2 for the benefit of meeting “diverse requirements” (1st para of Section 2.1).
Independent claims 16 and 23 are rejected because each of them has the same subject matter as claim 1.
As to claims 2, 17 and 24, D1 in view of D2 discloses claims 1, 16 and 23, wherein: the unicast message indicates one of explicitly via a higher layer parameter, or implicitly via a pre-defined association (disclosed by the parent claims), D2 further discloses that the reference time information concerns pre-compensated reference time information corresponding to a pre-compensated reference time that has been pre-compensated for propagation delay between a receiver of the UE and a transmitter of the base station; and wherein the baseband processor is configured to, in response to a determination that the reference time is a pre-compensated reference time, determine the reference time without applying any compensation for propagation delay thereto (Section 2, such as 1st para of Section 2.1 “There is a need for UE to acquire an accurate time synchronization with respect to a time reference provided by an external time source. This allows for supporting UE applications where actions or reporting is required to be executed with a certain level of guaranteed synchronization with respect to the time reference. The use cases for which a UE needs to be provided with time reference information can have diverse requirements (e.g. see [1]). For example, on the one hand for “low-latency audio streaming for live performance”, the synchronization requirement for a given UE with respect to a time reference can be as low as 0.25 µs (see [1 Section 5.8.2]), and on the other hand for “high data rate video streaming / professional video production”, the synchronization requirement just needs to be smaller than 1 ms (see [1 Section 5.8.4])” and page 2 “2. A deterioration of the accuracy of this information will be experienced in the process of an eNB relaying it over the radio interface to the UE, even when considering methods for how the propagation delay can be compensated”). The motivation to combine D1 and D2 is the same as stated in the parent claims.
As to claims 3 and 18, D1 in view of D2 discloses claims 2 and 17, wherein: the unicast message does not include an indication of a range of inaccuracy associated in the pre-compensated reference time information (D1: Section 2, last para of page 1, “For type 2, we think unicast solution can be considered, i.e. dedicated RRC message can be used to transmit time reference information”); and the baseband processor is configured to, in response to a determination that the reference time is a pre-compensated reference time, determine the reference time without using any range of inaccuracy associated with the pre-compensation reference time (D2: page 2 “2. A deterioration of the accuracy of this information will be experienced in the process of an eNB relaying it over the radio interface to the UE, even when considering methods for how the propagation delay can be compensated”). The motivation to combine D1 and D2 is the same as stated in the parent claims.
As to claims 4 and 19, D1 in view of D2 discloses claims 1 and 16, D1 further discloses wherein: the reference time information is a unicast reference time information, and the message is a unicast message; and the baseband processor is configured to: decode a broadcast message including a broadcast reference time information; overwrite the broadcast reference time information with the unicast reference time information based on at least one of a higher priority of the unicast reference time information, an accuracy of the reference time, or a granularity of the reference time; and determine the reference time based only on the unicast reference time information (Section 2, last para of page 1, “For type 2, we think unicast solution can be considered, i.e. dedicated RRC message can be used to transmit time reference information” and page 2, 2nd para “For unicast solution, it is suggested to introduce a new downlink RRC message, and  the network may send such time reference information to UE”).
As to claims 5 and 20, D1 in view of D2 discloses claims 1 and 16, D1 further discloses wherein: the reference time information is a unicast reference time information, and the message is a unicast message; and the baseband processor is configured to: decode, before decoding the unicast message, a broadcast message including a broadcast reference time information; and in response to a determination that the UE is configured with a cell radio network temporary identifier (C-RNTI), expect the unicast message after decoding the broadcast message (Section 2, such as last para of page 1, “For type 2, we think unicast solution can be considered, i.e. dedicated RRC message can be used to transmit time reference information” and page 2, 2nd para “For unicast solution, it is suggested to introduce a new downlink RRC message, and  the network may send such time reference information to UE”). 
As to claims 6 and 21, D1 in view of D2 discloses claims 1 and 16, wherein: the reference time information is a broadcast reference time information, and the message is a broadcast message; and the baseband processor is configured to: expect a unicast message including a unicast reference time information within a time window after receipt of the broadcast message by the UE (D1: Section 2, last para of page 1, “For type 2, we think unicast solution can be considered, i.e. dedicated RRC message can be used to transmit time reference information”), wherein the time window is dynamically or semi-statically configured to the UE; and determine the reference time based only on the broadcast reference time information in response to a determination that the unicast message was not received by the UE within the time window (D2: Section 2.2, 1st para “On the physical layer, the understanding is that the UE could compensate the propagation delay through the timing advance (TA) command received from the network and the performance depends on how network can estimate the uplink transmission timing”). The motivation to combine D1 and D2 is the same as stated in the parent claims. 
As to claims 7 and 22, D1 in view of D2 discloses claims 1 and 16, D2 further discloses wherein the baseband processor is configured to further decode a compensation offset signal from the base station, the signal including a field indicating a compensation offset for the reference time, the signal further being based on an estimated DL propagation delay specific to the UE and being separate from the message (suggested by page 2 “2. A deterioration of the accuracy of this information will be experienced in the process of an eNB relaying it over the radio interface to the UE, even when considering methods for how the propagation delay can be compensated”). The motivation to combine D1 and D2 is the same as stated in the parent claims.
As to claim 8, D1 in view of D2 discloses claim 1, D2 further discloses wherein the reference time information includes an indication of at least one of an accuracy and of a granularity associated with the reference time, wherein the baseband processor is configured to further: decode a downlink (DL) propagation delay compensation signal from the base station; and determine, based on the DL propagation delay compensation signal, whether to perform a DL propagation delay compensation in determining the reference time (suggested by page 2 “2. A deterioration of the accuracy of this information will be experienced in the process of an eNB relaying it over the radio interface to the UE, even when considering methods for how the propagation delay can be compensated”). The motivation to combine D1 and D2 is the same as stated in the parent claims. 
As to claim 9, D1 in view of D2 discloses claim 8, D2 further discloses wherein, in response to a determination that the DL propagation delay compensation signal indicates to perform the DL propagation delay compensation, the baseband processor is configured to perform the DL propagation delay compensation using timing advance (TA) information (suggested by page 2 “2. A deterioration of the accuracy of this information will be experienced in the process of an eNB relaying it over the radio interface to the UE, even when considering methods for how the propagation delay can be compensated” and Section 2.2, 1st para “On the physical layer, the understanding is that the UE could compensate the propagation delay through the timing advance (TA) command received from the network and the performance depends on how network can estimate the uplink transmission timing”). The motivation to combine D1 and D2 is the same as stated in the parent claims.
As to claim 10, D1 in view of D2 discloses claim 1,  wherein the baseband processor is configured to further decode a timing advance (TA) command field from the base station Section 2.2, 1st para “On the physical layer, the understanding is that the UE could compensate the propagation delay through the timing advance (TA) command received from the network and the performance depends on how network can estimate the uplink transmission timing”), the TA command field having a bit-width of 12 bits, and including TA information with a granularity having a value of K64T.sub.0/2.sup.m, wherein K is less than 16, and wherein T.sub.c corresponds to a basic time unit for NR (this claim limitation would be easily derived from the known standard 3GPP TS 38.213 V15.3.0 (NPL dated on 4/19/21, 102 pages) cited by the specification, such as Section 4.2, page 10, last para “In case of random access response, a timing advance command [11, TS 38.321], A T, for a TAG indicates TA N values by index values of A T = 0, 1, 2, ..., 3846, where an amount of the time alignment for the TAG with subcarrier spacing of 152⋅μ kHz is μ26416ATA ⋅⋅=TN. TA N is defined in [4, TS 38.211] and is relative to the subcarrier spacing of the first uplink transmission from the UE after the reception of the random access response”).
As to claim 11, D1 in view of D2 discloses claim 10, wherein the TA information includes a reduced maximum TA value that is less than 3846*16*64/2.sup.m, the reduced maximum TA value using an increased number of bits of the bit-width (this claim limitation would be easily derived from the known standard 3GPP TS 38.213 V15.3.0 cited by the specification, such as Section 4.2, page 10, last para “In case of random access response, a timing advance command [11, TS 38.321], A T, for a TAG indicates TA N values by index values of A T = 0, 1, 2, ..., 3846, where an amount of the time alignment for the TAG with subcarrier spacing of 152⋅μ kHz is μ26416ATA ⋅⋅=TN. TA N is defined in [4, TS 38.211] and is relative to the subcarrier spacing of the first uplink transmission from the UE after the reception of the random access response”).
As to claim 12, D1 in view of D2 discloses claim 1, wherein the baseband processor is configured to: 
prioritize a unicast signaling technique over a broadcast signaling technique; decode a first reference time information in a system information block (SIB) message sent by the base station via the broadcast signaling technique (D1: Section 2, such as “Proposal 1: It is proposed to agree on both broadcast and unicast solutions, i.e. SIB and dedicated RRC message can be used to transmit time reference information”, last para of page 1, “For type 2, we think unicast solution can be considered, i.e. dedicated RRC message can be used to transmit time reference information” and page 2, 2nd para “For unicast solution, it is suggested to introduce a new downlink RRC message, and  the network may send such time reference information to UE”); 
determine whether a second reference time information is received by the UE within a time window, the second reference time information sent by the base station via the unicast signaling technique; overwrite the first reference time information with the second reference time information in response to a determination that the second reference time information was received by the UE within the time window; and refrain from overwriting the first reference time information with the second reference time information in response to a determination that the second reference time information was not received by the UE within the time window (D2: Section 2.2, 1st para “On the physical layer, the understanding is that the UE could compensate the propagation delay through the timing advance (TA) command received from the network and the performance depends on how network can estimate the uplink transmission timing” ).
The motivation to combine D1 and D2 is the same as stated in the parent claims.
As to claim 13, D1 in view of D2 discloses claim 1, D further discloses wherein the unicast message includes dedicated radio resource control signaling, and the broadcast message includes system information block (SIB) signaling (Section 2, such as “Proposal 1: It is proposed to agree on both broadcast and unicast solutions, i.e. SIB and dedicated RRC message can be used to transmit time reference information”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/Primary Examiner, Art Unit 2462